Exhibit 10.1

 

MESO NUMISMATICS, INC.

433 PLAZA REAL SUITE 275

BOCA RATON, FLORIDA 3432

 

July 1st, 2019

 

Arkkosoft Smart Solutions S.A.

Edificio Centro Cars

Mata Redonda

San José, Costa Rica 10108

Attn: Eva Maria Maklouf Coto, President

Attn: Douglas Villalobos Viales, Secretary

 

Re. Binding Letter of Intent

 

Dear Mrs. Maklouf and Mr. Villalobos:

 

This binding letter of intent (this “Letter of Intent”) sets forth the intention
of the undersigned, Meso Numismatics, Inc., a Nevada corporation (“Meso”) and
Arkkosoft Smart Solutions S.A. (Operating as Green Pay), a Costa Rica
corporation (“Green Pay”) to enter into a transaction whereby Meso will acquire
51% of the issued and outstanding common stock of Green Pay (the “Transaction”),
in accordance with and subject to the terms of a definitive stock purchase
agreement to be executed by the parties (the “Definitive Stock Purchase
Agreement”). Each of Green Pay and Meso may hereinafter be referred to as a
“Party” or, collectively, the “Parties.”

 

1.Purpose and Transaction Summary. Meso, contingent upon a financing in the
amount of approximately $1,000,000, wishes to acquire, pursuant to the
Transaction, 51% of the issued and outstanding shares/membership units of Green
Pay (the “Sale Shares”), for a purchase price of the amount of shares of Series
BB Preferred Stock equal to approximately One Million Seven Hundred and Fifty
Thousand United Stated Dollars ($1,750,000) (the “Purchase Price”). Pursuant to
the terms of the Transaction, the Purchase Price will be paid to Green Pay in
shares of Meso’s Preferred BB Stock (the “Purchase Shares”). There shall be an
agreement between the Parties such that Green Pay (or its designees) shall be
subject to a beneficial ownership limitation of Meso of 4.99% of the number of
shares of common stock immediately after giving effect to the conversion of the
Series BB Preferred Stock. At the closing of a Definitive Stock Purchase
Agreement (the “Closing”), Green Pay will become a wholly owned subsidiary of
Meso, consolidating its financial statements. Subsequently, for a consideration
of approximately Two Hundred and Fifty Thousand United States Dollars
($250,000), Meso, contingent upon receiving financing in the amount of
approximately $1,000,000, shall re-purchase from Green Pay approximately one
half of the Purchase Shares, in one sixth increments. In connection with the
Transaction, and as funds become available to it, Meso will purchase from Green
Pay one half of the Purchase Shares, for a total consideration of approximately
One Million United States Dollars $1,000,000). A method of determination as to
the availability of such funds will be defined in the Definitive Stock Purchase
Agreement.     2.Definitive Agreement. Consummation of the Transaction as
contemplated hereby will be subject to the negotiation and execution of a
mutually satisfactory Definitive Stock Purchase Agreement by the Parties,
setting forth the specific terms and conditions of the Transaction. The Closing
is subject to the completion by Meso of a satisfactory review of the legal,
financial and business condition of Green Pay.     3.Conduct of Business. Prior
to the execution of the Definitive Stock Purchase Agreement and the Closing,
each of the Parties will conduct its operations in the ordinary course
consistent with past practice.

 



 

 

 



4.Due Diligence; Confidentiality Agreement. Each party and its representatives,
officers, employees and advisors, including accountants and legal advisors, as
applicable, will provide the other party and its representatives, officers,
employees and advisors, including accountants and legal advisors, as applicable,
with all information, books, records and property (collectively, “Transaction
Information”) that such other party reasonably considers necessary or
appropriate in connection with its due diligence inquiry. Each of the parties
will use its commercially reasonable efforts to maintain the confidentiality of
the Transaction Information, unless all or part of the Transaction Information
is required to be disclosed by applicable securities laws or to the extent that
such disclosure is ordered by a court of competent jurisdiction.    
5.Termination. This letter of intent may be terminated (a) by mutual written
consent of the parties hereto, (b) by either party (i) after 5:00 p.m. Eastern
standard time on July 15th 2019 (two weeks) (the “Termination Date”) Unless it
has been duly executed by or on behalf of the Parties prior to such time.    
6.Expenses. The Parties will be responsible for their own expenses in connection
with the Transaction, including fees and expenses of legal, accounting and
financial advisors.     7.Choice of Law. This Letter of Intent shall be governed
by and construed in accordance with the internal substantive laws of the State
of Florida, without regard to any principles of conflicts of law. Each of the
Parties hereby irrevocably consents and agrees that any legal or equitable
action or proceeding arising under or in connection with this Letter of Intent
shall be brought in the federal or state courts located in the County of Palm
Beach in the State of Florida, by execution and delivery of this Letter of
Intent, irrevocably submits to and accepts the jurisdiction of said courts,
(iii) waives any defense that such court is not a convenient forum, and (iv)
consent to any service of process method permitted by law.     8.Exclusivity.
Until the earlier of the closing of the Transaction or termination of this
Letter of Intent in accordance with its terms, the Sellers will not, and will
not permit any of their representatives to, directly or indirectly, solicit,
discuss, accept, approve, respond to or encourage (including by way of
furnishing information) any inquiries or proposals relating to, or engage in any
negotiations with any third party with respect to any transaction similar to the
Transaction or any transaction involving the transfer of a significant or
controlling interest in the capital stock of the Company, including, but not
limited to, a merger, acquisition, strategic investment or similar transaction
(“Acquisition Proposal”). Green Pay will immediately notify Meso in writing of
the receipt of any third-party inquiry or proposal relating to an Acquisition
Proposal and will provide Meso with copies of any such notice inquiry or
proposal. Notwithstanding the foregoing, nothing in this Section 8 will be
construed as prohibiting the board of directors of Meso from (a) making any
disclosure required by applicable law to its shareholders; or (b) responding to
any unsolicited proposal or inquiry to Meso (other than an Acquisition Proposal
by a third party) by advising the person making such proposal or inquiry of the
terms of this Section 8.     9.Counterparts. This letter of intent may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Fax or PDF copies
of signatures shall be treated as originals for all purposes.     10.Effect. A
Party shall not have any obligation to continue discussions or negotiations if
such Party determines such termination is in the Party’s best interests.
Accordingly, each Party may, in its sole discretion, abandon or terminate these
discussions or any negotiations at any time or for any reason, without liability
to the other Party for costs or expenses of any sort incurred by such other
Party in pursuing the Transaction. Further, this Letter of Intent does not bind
the Parties to consummate any transaction, either on the terms outlined herein
or on any other terms. This Letter of Intent contains the entire agreement by
and among the Parties to date with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
with respect to such matters.

 



2

 

 

This Letter of Intent will terminate at 5:00 p.m. Eastern standard time on July
15th 2019 (2 weeks) unless it has been duly executed by or on behalf on the
Parties prior to such time.

 



  Very truly yours,         MESO NUMISMATICS, INC.         By:     Name: Melvin
Pereira   Title: Chief Executive Officer

 

Agreed and acknowledged:

 

Arkkosoft Smart Solutions S.A.

Operating as Green Pay

 

By:     Name: Eva Maria ILLEGIBLE Coto   Title: President  

 



By:     Name: Douglas Villalobos Viales   Title: Secretary  

 

3